. 1 Page 1of1
1-2 Filed 02/26/2
-00187-XR Document
Case 5:21-cv-001

INTAKE COPY

FILING FEE RECEIPT COPY

 

DUPLICATE

Court Name: TEXAS WESTERN
ivision: 5
Receipt Number : 500056945
resnter, 1b: Date: 02/26/2001
ransaction Date:
Payer Nane> Ags es aks
CIVIL FILING FEE- NON-PRISONER
For: AMANDA WOOD

Amount : $402.00
PAPER CHECK

Check/Money Order Num: 300
Amt Tendered : $402 00

Total Due: 40.

2.00
Total] Tendered: HHO 8
Change Amt: 0.00

AMANDA WooD vy. CITY OF SAN ANTONIO,
ET AL. 9:21-CV- 187.
